DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2011/0174011) in view of Cheng et al. (2018/0342940).
Kim discloses a fan comprising, a support 250 (Fig. 2; paragraph 54), a first motor 220 mounted at the support for driving a first blade 210; a second motor 240 mounted at the support for driving a second blade 230; wherein the first blade rotates in an opposite direction to that of the second blade (Fig. 2); and a tilt direction of the first blade being opposite to a tilt direction of the second blade (Figs. 2-4).
However, Kim does not disclose a motor mounted at the support, the motor having a first rotation shaft, both ends of the first rotation shaft extending out of the motor, a first blade mounted at one end of the first rotation shaft; a transmission mechanism mounted at the support and connected to another end of the first rotation shaft, the transmission mechanism including a second rotation shaft, a rotation direction of the second rotation shaft being opposite to a rotation 
Cheng teaches a fan comprising a support 14 (Fig. 4); a motor arrangement mounted at the support, the motor arrangement having a first rotation shaft 24, both ends of the first rotation shaft extending out of the motor, a transmission mechanism, including gear wheels 27 and 33, mounted at the support and connected to another end of the first rotation shaft, the transmission mechanism including a second rotation shaft 32, a rotation direction of the second rotation shaft being opposite to a rotation direction of the first rotation shaft (as can be seen in Fig. 4); a first impeller 3 mounted at one end of the first rotation shaft and a second impeller mounted at the second rotation shaft 32. 
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the fan of Kim with the motor arrangement of Cheng such that the first blade is mounted on one end of the first rotation shaft and the second blade mounted on the second rotation shaft for the purpose of eliminating the need for a second motor and operating the first and second blades at different speed from each other (Cheng; col. 5, lines 55-60). 

Claim 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Cheng et al. as applied to claim 1 above and in further view of De Bothezat (2,004,571).
Kim in view of Cheng discloses all the limitation except the fan does not further include a third blade mounted at the first rotation shaft as claimed.

It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the fan of Kim in view of Chen with a third blade mounted on the first rotation shaft and a fourth blade mounted on the second rotation shaft for the purpose of generating more air flow from the fan.

Allowable Subject Matter
Claims 2-13, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Lin et al. (6,752,587), Baumann et al. (3,421,428) and Cheng (2006/0276122) are cited to show fans each having two blade wheels driven by a single motor.
 
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745